NO. 4-05-0264          Filed: 2/14/06

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                            FOURTH DISTRICT

In re: PEYTON GRACE WRIGHT, a Minor,      )   Appeal from
TERRY M. ROGERS,                          )   Circuit Court of
          Petitioner-Appellee,            )   Edgar County
          v.                              )   No. 05MR4
ROBIN L. WRIGHT,                          )
          Respondent-Appellant.           )   Honorable
                                          )   James R. Glenn,
                                          )   Judge Presiding.
_________________________________________________________________

          JUSTICE KNECHT delivered the opinion of the court:

          Respondent, Robin L. Wright, appeals the March 2005

order that granted the petition of petitioner, Terry M. Rogers,

to change the name of the parties' daughter from Peyton Grace

Wright to Peyton Grace Rogers.    We reverse.

                             I. BACKGROUND

          On September 8, 2003, one day after Peyton's birth,

Terry signed a paternity affidavit.    In this affidavit, Terry and

Robin averred their "mutual desire that the name of our child on

the original Indiana Certificate of Live Birth shall be recorded

as: Peyton Grace Wright."

          Approximately four months later, on January 16, 2004,

the Edgar County circuit court, in case No. 2003-F-28, entered an

order of parentage.   The order declared Peyton is the daughter of

Robin and Terry.   The parties agreed and the court ordered the

parents to share joint custody and designated Robin "as the

primary custodial parent," with Terry "as the visiting parent."

The order provided for child support and visitation and resolved
other custodial matters, including tax and insurance issues.        The

court expressly retained jurisdiction to modify or enforce the

terms of the order.   The order referred to Peyton as Peyton Grace

Wright.

            On February 18, 2005, in case No. 2005-MR-4, Terry

petitioned the court to change Peyton's name to Peyton Grace

Rogers.   Robin objected to Terry's petition and filed a motion to

dismiss, in which she argued Terry, the visiting parent, lacked

standing to seek the name change.         On March 7, the court held a
hearing on the petition.    The court denied Robin's motion to

dismiss and granted the petition.         A written order was filed on

March 22, 2005.

            This appeal followed.

                               II. ANALYSIS

            On appeal, Robin argues Terry, the visiting parent,

lacked standing to seek the name change.        Robin contends section

21-102 of the Illinois Code of Civil Procedure (Code) requires a

petition to change one's name to "be signed by the person

petitioning or, in the case of minors, by the parent or guardian
having the legal custody of the minor."        735 ILCS 5/21-102 (West

2004).    Robin contends, in part, when a joint-custody agreement

is in place, both parties must agree to the name change before a

name change may be granted under the Code.        Otherwise, according

to Robin, the statute would read "a parent with legal custody"

may sign the petition.

            Terry disagrees.    He contends because he has joint

custody of Peyton, he has standing to seek the name change.

            Under Illinois law, a party can seek a name change by

                                  - 2 -
more than one means.   Two are relevant here.    The first is under

section 21-101 of the Code, which states "[a]n order shall be

entered as to a minor only if the court finds by clear and

convincing evidence that the change is necessary to serve the

best interest of the child" and provides a list of relevant

factors to consider.   735 ILCS 5/21-101 (West 2004).    Section 21-

102 further provides the petition for the name change must be

signed "by the parent or guardian having the legal custody of the

minor."   735 ILCS 5/21-102 (West 2004).
           The second relevant means for seeking a name change is

through the court with jurisdiction over custodial matters.

According to our supreme court, "changing a child's name is a

matter incident to custody of the child."     In re Marriage of

Presson, 102 Ill. 2d 303, 307, 465 N.E.2d 85, 87 (1984).    Thus,

the court with jurisdiction over the custodial issues has

jurisdiction over a petition regarding a dispute over a name

change.   See Presson, 102 Ill. 2d at 307, 465 N.E.2d at 87.

          Here, the name-change petition was clearly resolved

under the first means, the Code.   The case was identified as a

miscellaneous-remedies case and heard by a judge other than the

one presiding over the parentage case.     In addition, the parties

before the circuit court and before this court centered their

arguments on standing to seek a petition change under the Code.

          We find, however, this was not the appropriate means to

resolve the dispute between Robin and Terry.    Section 21-102's

use of "the parent *** having the legal custody," implies no
custodial dispute over the name change.    (Emphasis added.)   735

ILCS 5/21-102 (West 2004).   The latter approach is appropriate

                               - 3 -
for the situation that exists here, when a party with joint

custody seeks a name change over the objection of the other joint

custodian.    Such a disagreement over the name change creates a

custody dispute that should be resolved by the court within the

confines of the proceeding wherein parentage was declared.

             Here, the family court determined custodial matters in

a parentage action.      That same court expressly reserved

jurisdiction to resolve or modify the custody order.      We note the

parties agreed the child would be named Peyton Grace Wright in
2003.   We also note Robin's designation within the joint custody

agreement as "the primary custodial parent."      A child's name

change in this context is an important decision.      See generally

750 ILCS 45/6(e) (West 2004) (authorizing the court determining

parentage to enter an order for visitation, custody, and

support).    That court should resolve this issue--an issue

incident to custody.

                             III. CONCLUSION

             Accordingly, we reverse the order granting Terry's

petition.
             Reversed.

             STEIGMANN and APPLETON, JJ., concur.




                                  - 4 -